Citation Nr: 0307602	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1985 to November 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2001, a 
statement of the case was issued in May 2001, and a 
substantive appeal was received in May 2001.


FINDING OF FACT

The veteran's hypertension existed prior to his active duty 
service and was not aggravated during such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  A December 2002 letter informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  The record reflects that the 
veteran has been afforded a VA medical examination and an 
etiology opinion has been obtained.  Therefore, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  Looking to the 
record in this case, it is clear that the veteran's 
hypertension preexisted his entry into active duty service.  
As hereinafter more particularly explained, the veteran had 
previously been turned down by the military because of high 
blood pressure.  The Board finds that the veteran's 
hypertension preexisted his entry into active duty service. 

It is contended that the veteran's hypertension was 
aggravated by his service.  A preexisting disease or injury 
will be considered to have been aggravated during service 
when there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, the Court has 
held that temporary flare-ups during service of the symptoms 
of a disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Turning to the record, the veteran's March 1985 enlistment 
examination states that he was rejected from the military two 
years prior because of being overweight and that he had high 
blood pressure two years prior when his weight was higher.  
The veteran also indicated on the examination that he had 
experienced problems with high/low blood pressure.  During 
active duty service, reported blood pressure readings 
included the following:

April 1985
120/70
August 1985
130/80
October 1985
120/70
November 1985
130/92
February 1986
140/104; 128/100; 130/100; 
122/92; 130/98; 132/88
September 1986
136/100; 130/100;138/99
November 1986
118/80
June 1987
110/60
March 1988
132/80
February 1988
142/110
May 1988
118/82
August 1988
138/100
September 1988
134/106

The veteran underwent a VA examination in January 2001 VA 
examination.  Blood pressure readings of 138/96, 142/98 and 
144/100 were reported.  The examiner commented that the 
veteran suffers from borderline hypertension for which he is 
not taking medication.  

In August 2001, a VA cardiologist reviewed the veteran's 
medical records and stated that there was evidence that the 
veteran was hypertensive prior to enlistment, that he had 
been intermittently hypertensive over the last fifteen years, 
and that his hypertension appeared to be closely related to 
his weight.  It was the opinion of the examiner that the 
veteran's borderline hypertension was not service connected.  

The Board believes that the overall record and the August 
2001 opinion compel a finding that the veteran's hypertension 
was not aggravated by his service.  The blood pressure 
readings taken from 1985 to 1988 in service show very slight 
fluctuations of blood pressure levels.  However, the pressure 
readings alternate between slightly higher and lower blood 
pressure, with no permanent worsening of the hypertension 
demonstrated during service.  Moreover, the blood pressure 
readings recorded in January 2001, approximately two years 
after the veteran's discharge from service are in the same 
basic range as those readings recorded during service.  In 
other words, the January 2001 readings do not show an 
increase in severity when compared to the inservice readings.  
Again, the Board acknowledges that the evidence does show 
some fluctuation in blood pressure readings, but the vast 
majority of the readings both during service and thereafter 
are in the same general range.  Based on the evidence of 
record, the Board finds that there was no permanent increase 
in hypertension disability during service.  There is 
therefore no basis for service-connecting his hypertension 
based on aggravation of a pre-existing disability.

In reaching the above determinations, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

